Citation Nr: 0021544	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin rash of the 
groin.

2.  Entitlement to service connection for chloracne, claimed 
as a result of exposure to herbicide agents.

3.  Entitlement to an increased evaluation for service-
connected second degree burn scars, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Columbia, 
South Carolina, which denied the veteran's claims.  The 
veteran submitted a notice of disagreement with that rating 
decision and he was provided with a statement of the case in 
March 1999.  His substantive appeal was received in April 
1999.


FINDINGS OF FACT

1.  Since his discharge from service, the veteran has been 
diagnosed with various skin disorders (to include a fungal 
disorder of the groin, eczematous dermatitis, and 
intertrigo), but there is no medical diagnosis of chloracne.

2.  None of the veteran's diagnosed skin disorders is among 
those chronic disorders recognized by VA as etiologically 
related to exposure to herbicide agents used in Vietnam, and 
there is otherwise no medical evidence of a nexus between any 
of the diagnosed skin disorders and any incident of service, 
to include the veteran's alleged exposure to herbicide agents 
therein.  

3.  The veteran has not submitted plausible claims for 
service connection for a skin rash of the groin; or for 
chloracne, claimed as due to exposure to herbicide agents in 
service.

4.  The veteran's service-connected second degree burn scars 
are manifested by complaints of itching and irritation; 
however, they have required no medical treatment or 
attention, a January 1999 VA examiner found no residual 
visible scarring, and the veteran has testified that the 
burns are neither disfiguring nor sensitive.

CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a skin 
rash of the groin is not well-grounded.  38 U.S.C.A. § 1101, 
1110, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).

2.  The veteran's claim for service connection for chloracne, 
claimed as due to exposure to herbicide agents in service, is 
not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

3.  The criteria for a rating in excess of 10 percent for 
service connected second degree burns have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 
7801, 7802 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Form 214 reflects that he served in the 
Republic of Vietnam and was a recipient of the Vietnam 
Service Medal and Vietnam Campaign Medal.

The veteran's service medical records are entirely negative 
for any evidence of any residuals of herbicide agent 
exposure, to include chloracne.  They are also entirely 
negative for any evidence of a skin rash on the groin.  It 
was noted in January 1969 that a hydraulic line on a 
bulldozer broke, spraying him with fluid and burning him on 
the face, anterior trunk, left hand and forearm and right 
arm.  The burns were described as largely first degree and 
superficial although there were some areas of superficial 
second degree burns, primarily on the left hand and right 
hand and forearm.  The veteran was sent on convalescent leave 
in February 1969 and returned in March 1969, at which time 
the burns were essentially healed and asymptomatic.  Other 
than the veteran's treatment for his now service connected 
burn scars, he received no treatment in service regarding the 
skin.  On separation examination, in May 1970, the veteran 
specifically denied any skin diseases and reported that he 
was in good health.  Physical examination of the skin was 
normal, with the exception of the previously mentioned burn 
scars.

The veteran underwent a VA examination in August 1970, and 
once again, other than superficial burn scars, skin was 
normal and there were no pertinent complaints.

Service connection for the second-degree burn scars was 
granted and a 10 percent disability evaluation assigned by a 
December 1970 rating decision.

The veteran's current claims seeking service connection were 
first received in April 1998, at which time he reported being 
treated for chloracne and a rash of the groin.  The veteran 
also claimed an increased evaluation for his service 
connected burn scars at that time.

Numerous VA outpatient treatment records were received in 
February 1999.  The very earliest of these records was dated 
in February 1984 and indicated that the veteran was treated 
for a pruritic lesion on the foot that responded to treatment 
with Lotrimin.  There were no other complaints regarding the 
skin at that time.  There are numerous VA medical records 
spanning from 1987 through 1991 which pertain to treatment of 
orthopedic complaints regarding the knees, elbows, and back, 
but they are entirely negative for any treatment or any 
complaints regarding the skin.  The veteran initially 
reported in January 1996 with a history of rectal itching and 
prolonged use of hydrocortisone cream was also noted.  He 
gave a history of a rash around his rectum for the prior 
year.  In June 1997, it was noted that the veteran had a 
history of rectal itching and had tried cortisone cream and 
antifungal cream without success.  Observations noted that 
the area behind the veteran's buttocks appeared excoriated 
and erythematous.  The assessment was perianal chafing and 
irritation, probably responsive to amcinonide.  In April 
1998, the veteran complained of an intermittent rash in the 
groin area.  In July 1998, some tinea was noted to be present 
around the veteran's groin and Lotrimin cream was prescribed.  
The veteran was again treated for perianal itching in October 
1998.  There was an axillary adenopathy that resolved with 
treatment.  He was given Lotrimin cream for the groin and 
proctoFoam for an external hemorrhoid.  In January 1999, it 
was stated that the veteran has a history of perianal itching 
helped by proctoFoam.  He also presented with a slight 
eczematous dermatitis of the right arm and posterior scalp 
line.  The assessment was eczematous dermatitis.

In January 1999, the veteran underwent a dermatological 
examination by R. Nickles, M.D.  At that time, he gave a 
history of a recurrent rash in the groin since 1968 beginning 
while in Vietnam.  The examiner noted the veteran's reported 
history of Agent Orange exposure, but also noted that the 
veteran denied any type of acne eruptions or pimples over his 
face or trunk.  Examination revealed no evidence of scarring 
over the sides of the trunk or arms.  There also was no rash 
noted in the groin or perianal areas.   There was no 
involvement of the gluteal cleft and anal mucosa was normal.  
There was no evidence of any type of rash or papules over the 
face, chest, back, or lower extremities.  The diagnosis was 
recurrent intertrigo.

In July 1999, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  The veteran testified that his 
groin rash had been present since 1968 or 1969.  However, he 
acknowledged that he had sought no treatment for the disorder 
until about three years earlier when he sought treatment at 
the VA.  He indicated the VA was the only treatment provider 
for the disorder.  The veteran also stated that he had 
received no treatment for his claimed chloracne.  However, he 
indicated he believed he had chloracne in the groin area and 
he was scheduled to undergo an Agent Orange Registry 
examination for the condition.  Regarding his service 
connected burn scars, the veteran stated that his skin was 
very sensitive and would crack and blister easily and he 
indicated he felt an increased evaluation was warranted.  He 
also acknowledged, however, that he had received no medical 
treatment for his burn scars and when asked if he was having 
any problems related to the scars he stated, "None that I 
know of."  (See Transcript, p. 6).  He also indicated that 
basically he was complaining of minor itching of the skin, 
"nothing major."  (See Transcript, p. 7).  He also denied 
that any of the burns were disfiguring and reported that none 
of the burns were really sensitive at the burn area.  (See 
Transcript, pp. 7-8).  A complete transcript of the testimony 
is of record.

The veteran underwent an Agent Orange Registry examination in 
December 1999.  In the report of that examination, the VA 
environmental physician noted the presence of a fungal 
infection of the veteran's groin.  However, he also 
specifically stated that there was no evidence of an Agent 
Orange related health problem.

II.  Analysis

A.  Service connection

The veteran alleges that he has suffered from a skin rash of 
the groin ever since his military service and he further 
contends that his condition is the same as chloracne caused 
by Agent Orange exposure in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. § 
3.307(a)(6)(iii).  Thus, service connection may be presumed 
for residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must 
be diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e). See McCartt v. West, 12 Vet. App. 164 
(1999); Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  
Service connection for residuals of exposure to Agent Orange 
also may be established by showing that a disorder resulting 
in disability or death is, in fact, causally linked to such 
exposure.  See Brock, 10 Vet.  App. at 162-64; Combee v. 
Brown, 34 F.3d at 1044, citing 38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 1113(b), 1116.

The disorders listed at 38 C.F.R. § 3.309(e) are as follows: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

However, the threshold question that the Board must address 
is whether the veteran has presented well-grounded, or 
plausible, claims for service connection.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).   If 
he has not, the claims must fail and there is no duty to 
assist in the development of the claims. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Also, in order for a claim to be well-grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  

Alternatively, a claim may be well grounded pursuant to the 
provisions of 38 C.F.R. § 3.303.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition 
during service, or within the presumptive period after 
service, and that he still has such condition.  See also 
38 C.F.R. § 3.303(d).  Such evidence, however, must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim still may be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, or within the presumptive period after service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented well-grounded claims for service connection for 
either a skin rash of the groin, or for chloracne, claimed as 
due to Agent Orange exposure.

In this case, the veteran's service medical records 
demonstrate that his skin was normal upon separation.  There 
were no complaints of a rash or of chloracne.  Likewise, VA 
examination in August 1970 was also negative.  The veteran 
did not first receive treatment for his claimed groin rash 
until 1996, many years after his separation from service.  
Since 1996, he has been diagnosed with various skin 
disorders, to include a fungal rash of the groin, eczematous 
dermatitis, and intertrigo.  However, there is simply no 
competent evidence of record of any diagnosis of chloracne, 
and the veteran has not indicated that such a diagnosis has 
been made.  In the absence of evidence of the claimed 
condition (and, if so, of a nexus between that disability and 
service), there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 144 (1992).  Hence, the veteran's 
claim for service connection for chloracne is not plausible.

As the regards the claim for service connection for a skin 
condition other than chloracne, the Board finds that there is 
competent medical evidence of a nexus between any diagnosed 
skin condition and service.  As noted above, chloracne has 
not been diagnosed, and none of the skin conditions that has 
been diagnosed is among the chronic disorders recognized by 
VA as etiologically related to exposure to herbicide agents 
used in Vietnam (identified in 38 C.F.R. § 3.309(e)), and the 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-
57,589 (1996).  Thus, the presumption of service connection 
based on exposure to Agent Orange or other herbicide agents 
is not available to the veteran, and he cannot establish 
entitlement to service connection for the claimed skin rash 
disorder on a presumptive basis.  See McCartt, 12 Vet. App. 
at 168.

The Board also finds that there is otherwise no evidence of a 
nexus between any of the diagnosed skin disorder and service.  
No skin disorder was diagnosed until 1996, many years after 
the veteran's service in Vietnam.  Significantly, moreover, 
there is no competent medical opinion of record establishing 
a nexus between any incident of service, to include the 
veteran's alleged in-service exposure to herbicide agents, 
and a diagnosed skin disorder, and the veteran has not 
alleged that any such opinion exists.  

Thus, in the absence of medical evidence to support the 
claims, neither of the veteran's claims for service 
connection is plausible.  While the veteran may well believe 
that he has chloracne or other skin condition related to his 
active military service, as a layperson without the 
appropriate medical training or expertise, he is not 
competent to render an opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet. App. 183, 186 (1997)  Also, "a layperson is generally 
not capable of opining on matters requiring medical 
knowledge."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Therefore, even accepting as 
credible his assertions of in-service exposure to herbicide 
agents and continuing skin symptoms since service (for the 
limited purpose of determining whether the claims are well 
grounded), in the absence of medical evidence of chloracne, 
or of nexus between any other diagnosed skin condition and 
service, the claims are not plausible.  

As the veteran has not met his burden of submitting evidence 
of well-grounded claims for service connection, VA is under 
no duty to assist the veteran in developing the facts 
pertinent to either claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground either of the appellant's claims.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Inasmuch as the RO denied each claim for service connection 
as not well grounded, clearly, there is no prejudice to the 
veteran in the Board doing likewise.  Furthermore, the Board 
finds that any duty to inform the veteran of the evidence 
needed to complete each application for service connection 
has been met.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


B.  Increased evaluation

As a preliminary matter, the Board finds the veteran's claim 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board further finds that the duty to 
assist has been fully satisfied in this case in accordance 
with 38 U.S.C.A. § 5107(a).  All pertinent evidence has been 
obtained and the directives of the prior Board remand have 
been satisfied.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

On review of the evidentiary record, the Board notes that the 
veteran's service connected second degree burn scars are 
manifested by complaints of itching and irritation, however, 
they have required no medical treatment or attention, as the 
veteran acknowledged during his testimony that he has 
received no treatment for his scars.  The January 1999 
examination of the veteran's scars found no residual visible 
scarring.  Furthermore, the veteran's own testimony indicates 
the burns are neither disfiguring nor sensitive.  The veteran 
essentially indicated that he suffers from only minor itching 
and the scars cause him no major problems.

For scars from second-degree burns, when the area or areas 
approximate one square foot, then a maximum 10 percent rating 
is assigned.  Diagnostic Code 7802.  Ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined. Id., Note (2).   In this case, 
the veteran was originally assigned a 10 percent disability 
evaluation under Diagnostic Code 7802 in 1970.  That 
evaluation has been in effect for many years and is now 
protected.  

While Diagnostic Code 7802 authorizes separate ratings for 
each scar, as indicated by Note 2, as reflected on recent VA 
examination, the area of each scar is no longer visible.  
Hence, a compensable rating would not be warranted for any of 
the veteran's scars individually, and the Board finds that 
separate ratings for each scar is not appropriate in this 
case.

As the veteran has the maximum evaluation available to him 
under Diagnostic Code 7802, the Board has considered the 
applicability of other diagnostic codes potentially 
applicable diagnostic codes providing for an evaluation in 
excess of 10 percent.  However, the Board finds no basis for 
assignment of a higher evaluation for the veteran's 
disability under any other rating code provision.  As the 
veteran acknowledged during his testimony that his scars were 
not disfiguring and most recent examination in January 1999 
indicated there was no visible scarring at all, a higher 
evaluation clearly is not available under Diagnostic Code 
7800 (providing for a 30 percent evaluation for moderately 
disfiguring scars of the head, face, or neck).  Further, 
although Diagnostic Code 7801 provides for a higher 
evaluation for some third degree burn scars, actual third 
degree residual involvement is required.  See Note (1).  As 
the medical evidence of record indicates the veteran's 
injuries were first and second-degree burns, not third degree 
burns, this diagnostic code is not for application.  There 
also is no competent medical evidence of limitation of 
function of any part affected, so as to warrant assignment of 
a higher evaluation pursuant to Diagnostic Code 7805.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization , or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board finds that an evaluation 
greater than 10 percent for the veteran's service connected 
burn scars is not warranted.  In reaching its decision, the 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102 and 4.3, but as the preponderance of the 
evidence is against the veteran's claim, the evidence is not 
of such approximate balance as to warrant its application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Service connection for a skin rash of the groin is denied, as 
the claim is not well-grounded.

Service connection for chloracne, claimed as a result of 
exposure to herbicide agents, is denied, as the claim is not 
well-grounded.

A rating in excess of 10 percent for service-connected second 
degree burn scars is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

